Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to application filed 12/06/2019. Claims 1-23 were previously pending. Claims 1-23 are rejected. 

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.1.   	 Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a machine readable medium which may be transitory.
Claim 18 is directed to a “computer readable storage medium”, a term not defined by the specification. The broadest reasonable interpretation of a claim drawn to a machine readable medium, or other such variations, covers forms of non-transitory tangible media and transitory propagating signals perse in view of the ordinary and customary meaning of computer readable medium. When the broadest reasonable interpretation of a claim covers a signal perse, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter).
The Examiner recommends amending claim 18 to specify that the computer readable storage medium is "non-transitory" to overcome this rejection.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.2.	Claims 1, 4, 6, and 10-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zinder (US 2020/0213132 A1) in view of Lam (US 2016/0342977 A1).

Regarding Claim 1, Zinder discloses a computer-implemented method for a transaction validation node of a blockchain network (Zinder, [0035]: distributed blockchain computing system that includes multiple computing nodes), the computer-implemented method comprising: 
(i) receiving transactions from the blockchain network (Zinder, [0050]: Blockchain services may include functionality to both send and receive blockchain related transactions and events); 
(ii) validating transactions received from the blockchain network (Zinder, [0008]: The blockchain transaction is then sent to the blockchain for validation thereon); 
(iii) maintaining a distributed, decentralized storage of validated transactions with other transaction validation nodes in the blockchain network (Zinder, [0058]: Ledger storage, in conjunction with blockchain services, interfaces with the blockchain to store records of validated (or to-be- validated) blockchain transactions); and 
However, Zinder does not disclose

Lam discloses
(iv) distributing data corresponding to said validated transactions to the blockchain network for mining (Lam, [0102]: When at least one node successfully finds a proof-of-work to a challenge the node broadcasts the block to all nodes mining the blockchain).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “distribute validated transaction” of Lam into the invention of Zinder. The suggestion/motivation would have been to incorporate a permissioned distributed ledger or a blockchain. Because a blockchain is a distributed database which may independently verify the ownership of a virtual currency. A new group of transactions may create a new block which is then added to the blockchain and published to the network nodes. A blockchain is the only location where virtual currencies exist in the form of unspent outputs of transactions. (Lam, [0008. 199]).

Regarding Claim 4, Zinder-Lam discloses the computer-implemented method according to, claim 1, wherein the validated transactions are sorted into a defined order such that a common ordering system is used across transaction validation nodes in the blockchain network for maintaining the distributed, decentralized storage of validated transactions (Lam, FIG.1 , B6, [0125]: B6 shows the timestamp of the block. Timestamping a transaction may assign an order for transactions to take place or provide an additional proof that the transaction was made by an authorised account holder).  

Regarding Claim 6, Zinder-Lam discloses the computer-implemented method according to claim 1, wherein the step of distributing data corresponding to said validated transactions to the blockchain network for mining comprises: 
preparing data corresponding to a list of validated transactions (Lam, [0175-176]: This transaction history may be associated with another generated hash map such that the hash map may be indexed by the public key hash address. The entry for each address may contain a list of transactions which may comprise at least one of input and/or output).  

Regarding Claim 10, Zinder-Lam discloses the computer-implemented method according to claim 1, further comprising: 
(v) receiving mined data from the blockchain network corresponding to said validated transactions (Lam, [0102]: When at least one node successfully finds a proof-of-work to a challenge the node broadcasts the block to all nodes mining the blockchain); 
(vi) assembling blocks based on said mined data (Lam, [0104]: Nodes may express their acceptance of the block by working on creating the next block in the chain, using the hash of the accepted block as the previous hash for the new block); and 
(vii) sending assembled blocks to a storage entity for storing on a blockchain (Lam, [0102]: broadcasts the block to all nodes mining the blockchain).  

Regarding Claim 11, Zinder-Lam discloses the computer-implemented method according to claim 10, wherein the mined data received from the blockchain network comprises a block header corresponding to the validated transactions (Lam, FIG.1, B2, [0123]: The block header B4 contain a 32 byte hash of the previous block added to the blockchain).

Regarding Claim 12, Zinder-Lam discloses the computer-implemented method according to claim 10, wherein the mined data comprises a transaction for a digital asset in exchange for assembling blocks based on the mined data (Lam, [0110]: All proposed transactions are added to a new ledger or potential new block which is mined by a node, an individual miner or a group of miners).  

Regarding Claim 13, Zinder-Lam discloses the computer-implemented method according to claim 10, wherein the mined data comprises a transaction for a digital asset in exchange for storage of the assembled blocks (Lam, [0110]: All transactions for a virtual currency, such as BitcoinTM, may be stored on a virtual ledger or blockchain. All proposed transactions are added to a new ledger or potential new block which is mined by a node, an individual miner or a group of miners).  

Regarding Claim 14, Zinder-Lam discloses the computer-implemented method according to claim 12, further comprising a requirement to waiting for a time period t associated with a minimum number of blocks prior to receiving the digital asset (Lam, [0043]: A single confirmation will take around 10 minutes, which is the average length of time for a transaction block to be hashed).  

Regarding Claim 15, Zinder-Lam discloses the computer-implemented method according to claim 10, wherein the step of assembling blocks based on the mined data comprises assembling large blocks with each block having a size of at least two megabytes (Lam, [0121]: A block in a blockchain may be up to around 1MB (one megabyte) in size, which may roughly translate to 7 transactions conducted per second over a 10 minute window).  

Regarding Claim 16, Zinder-Lam discloses the computer-implemented method according to claim 10, wherein the blocks include a block header containing a random number provided by a miner (Lam, FIG.1, B8, [0127]: B8 denotes the nonce or nonce value of the block and may be around 4 bytes in size. The nonce of the block is a random number value used as part of the mining process and is only required by the system if the system is mining a new block).  

Regarding Claim 17, Zinder-Lam discloses the computer-implemented method according to claim 10, wherein the storage entity is shared between a plurality of transaction validation nodes on the blockchain network, the plurality of transaction validation nodes forming a super-node on the blockchain network, wherein the storage entity is either a common storage node, a distributed storage, or a combination of the two (Zinder, FIG.1, computer node 600, [0035, 38]: a distributed blockchain computing system that includes multiple computing nodes 600 (“super-node”). Zinder, FIG.8, computer system 1300, external systems 1322, network 1324, [0141-1433]: Computing system 1300 communicates with external systems 1322 via network 1324. External systems 1322 includes network attached storage (NAS) to hold large amounts of data. Lam, [0183]: storage devices).  

Regarding Claim 18, Zinder-Lam discloses a computer readable storage medium comprising computer-executable instructions which, when executed, configure a processor to perform the method of claim 1 (Zinder, [0017]: computer program instructions that are embodied on a non-transitory storage medium).  

Regarding Claim 19, Zinder-Lam discloses an electronic device comprising: 
an interface device (Zinder, FIG.8, network interface 1318, [0142]); 
one or more processor(s) coupled to the interface device (Zinder, FIG.8, processing system 1302, [0141]); and 
a memory coupled to the one or more processor(s), the memory having stored thereon computer executable instructions which, when executed, configure the processor to perform the method of claim 1 (Zinder, [0017, 146]: memory devices store instructions that, when executed by the processors 1302, cause the processors 1302 to perform the method).  

Regarding Claim 20, Zinder-Lam discloses a validation transaction node of a blockchain network, the validation transaction node configured to perform the method claim 1 (Zinder, FIG.1, computer node 600, [0035, 38]: a distributed blockchain computing system that includes multiple computing nodes 600 (“validation traction node”).

Regarding Claim 21, Zinder-Lam discloses a super-node of a blockchain network, the super-node comprising: 
a plurality of validation nodes according to claim 20 (Zinder, FIG.1, computer node 600, [0035, 38]: a distributed blockchain computing system that includes multiple computing nodes 600 (“validation node”); and 
(Zinder, FIG.8, computer system 1300, external systems 1322, network 1324, [0141-1433]: Computing system 1300 communicates with external systems 1322 via network 1324. External systems 1322 includes network attached storage (NAS) to hold large amounts of data), 
wherein the storage entity is either a common storage node, a distributed storage, or a combination of the two (Zinder, [0143]: External systems 1322 may also include network attached storage (NAS) to hold large amounts of data. External systems, along with the internal storage and memory, may form a storage system for storing and maintaining information), and 
wherein blocks assembled by the plurality of validation nodes are sent to, and stored on, the storage entity whereby the storage entity maintains the blockchain (Zinder, [0143]: External systems 1322, along with the internal storage and memory, may form a storage system for storing and maintaining information (e.g., blockchain information, asset information, order book information, routing strategies, etc . . . )).  

Regarding Claim 22, Zinder-Lam discloses a super-node according to claim 21, wherein the storage entity comprises at least one-hundred gigabytes of storage capacity (Zinder, [0143]: External systems 1322 may also include network attached storage (NAS) to hold large amounts of data).  

Regarding Claim 23, Zinder-Lam discloses a blockchain network comprising a plurality of super- nodes according, claim 21 (Zinder, [0141]: a computing node 600 that is part of a distributed computing system (“super-node”) used to process and maintain a blockchain, one computing system out of multiple computing systems that make up a computer system (“blockchain network”) --such as the digital asset repository computer system as described herein, etc . . . )), 
wherein the super-nodes are connected on the blockchain network, wherein the storage entity of each super-node is configured to store a copy of the blockchain (Zinder, FIG.1, blockchain 618, [0048]: Each node that is part of the distributed computer system may also keep a copy or a portion of the blockchain 618 in storage (e.g., on disk or in RAM) that is local to the corresponding node), and wherein the blockchain network comprises at least ten super-nodes (It is obvious for one of ordinary skill in the art that a blockchain network includes at least 10 super-nodes such as digital asset repository computer system (“super-node”)).   


4.3.	Claims 2-3, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zinder (US 2020/0213132 A1) in view of Lam (US 2016/0342977 A1) as applied to claim 1, and further in view of Kashyap et al..(“Kashyap”, US 2015/0199416 A1).

Regarding Claim 2, Zinder-Lam discloses the computer-implemented method according to claim 1 as set forth above, wherein the step of maintaining the distributed, decentralized storage of validated transactions with other transaction validation nodes in the blockchain network (Lam, [0175-176]: This transaction history may be associated with another generated hash map such that the hash map may be indexed by the public key hash address. The entry for each address may contain a list of transactions which may comprise at least one of input and/or output).  
However, Zinder-Lam does not disclose
synchronizing transaction validation nodes on the blockchain network to maintain an up-to-date list of validated transactions in a decentralized and distributed manner.
Kashyap discloses
synchronizing transaction validation nodes on the blockchain network to maintain an up-to-date list of validated transactions in a decentralized and distributed manner (Kashyap, FIG.1, computing devices 110, 140, data structures 134, 164, [0028]: computing devices 110 and 140 may be able to provide some level of reconciliation by exchanging additional data structures that are smaller than data structures 134 and 164, yet provide the ability for data structure 164 to be brought back into synchronization with data structure 134 without having to transmit a complete copy of data structure 134 to computing device 140.)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “data structure synchronization” of Kashyap into the invention of Zinder-Lam. The suggestion/motivation would have been to incorporate reconciliation of data structures by exchanging additional data structures that are smaller than data structures 134 and 164, yet provide (Kashyap, Abstract, FIG.1, [0020-28]).

Regarding Claim 3, Zinder-Lam-Kashyap discloses the computer-implemented method according to claim 2, wherein the validation nodes are synchronized by exchanging invertible bloom filter lookup tables (Kashyap, [0028]: Data structure is the invertible bloom filter (IBF).).  

Regarding Claim 9, Zinder-Lam discloses the computer-implemented method according to claim 1 as set forth above.
However, Zinder-Lam does not disclose
the data corresponding to the validated transactions is distributed to the blockchain network in the form of invertible bloom look up tables and any accompanying data.  
Kashyap discloses 
the data corresponding to the validated transactions is distributed to the blockchain network in the form of invertible bloom look up tables and any accompanying data (Kashyap, FIG.1, [0020]: a distributed computing system 100; [0028]: using invertible bloom filter (IBF) data structure for providing of reconcile or recover synchronization when the differences between data structure and are not too large).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “data structure synchronization” of Kashyap into the invention of Zinder-Lam. The suggestion/motivation would have been to incorporate reconciliation of data structures by exchanging additional data structures that are smaller than data structures 134 and 164, yet provide the ability for data structure 164 to be brought back into synchronization with data structure 134 without having to transmit a complete copy of data structure 134 to computing device 140. (Kashyap, Abstract, FIG.1, [0020-28]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zinder (US 2020/0213132 A1) in view of Lam (US 2016/0342977 A1) as applied to claim 1, and further in view of Laiben, (US 2018/0276626 A1).

Regarding Claim 5, Zinder-Lam discloses the computer-implemented method according to claim 4 as set forth above.
Zinder-Lam does not disclose
the validated transactions are sorted into the defined order using a canonical ordering system for maintaining the distributed, decentralized storage of validated transactions.  
Laiben discloses
the validated transactions are sorted into the defined order using a canonical ordering system for maintaining the distributed, decentralized storage of validated transactions (Laiben, [0135]: A private copy of the public blockchain "virtual blockchain" (“canonical ordering system”) is implemented, which is separately and privately maintained to simulate the posting of batched transactions and ensure that all transactions are valid and will be accepted once submitted. Provided each transaction is submitted to the canonical blockchain in the same order as the virtual blockchain, the ultimate results of the transactions will be the same).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “canonical ordering” of Laiben into the invention of Zinder-Lam. The suggestion/motivation would have been to implement a "virtual blockchain," which is essentially a private copy of the public blockchain. Because transactions in a blockchain depend on prior transactions, batching presents a unique problem in that the status of the blockchain once these batched transactions are submitted must be known in order to validate future transactions. The "virtual blockchain," which is separately and privately maintained to simulate the posting of batched transactions and is submitted to the canonical blockchain in the same order as the virtual blockchain ensure that all transactions are valid and will be accepted once submitted (Laiben, Abstract, [0134-137]).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zinder (US 2020/0213132 A1) in view of Lam (US 2016/0342977 A1) as applied to claim 1, and further in view of Peikert et al. (“Peikert”, US 2017/0316391 A1).

Regarding Claim 7, Zinder-Lam discloses the computer-implemented method according to, claim 1 as set forth above.
However, Zinder-Lam does not disclose
creating a commitment transaction for a digital asset in exchange for providing the data corresponding to the list of validated transactions to a miner.  
Peikert discloses
creating a commitment transaction for a digital asset in exchange for providing the data corresponding to the list of validated transactions to a miner (Peikert, FIG.28, [0197]: A ledger transaction commitment is authorized by one or more parties within the public ledger, and this public ledger commitment status determines the commitment status of the transactions of the private ledger ).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “transaction commitment” of Peikert into the invention of Zinder-Lam. The suggestion/motivation would have been to implement a transaction commitment status, where the parties authorize the transaction based on their private ledger, but the transaction commit is in the public ledger. A ledger transaction commitment is authorized by one or more parties within the public ledger, and this public ledger commitment status determines the commitment status of the transactions of the private ledger (Peikert, FIG.28, [0197]).

Regarding Claim 8, Zinder-Lam-Peikert discloses the computer-implemented method according to claim 7, wherein a hash tree, a Patricia tree, or another type of radix tree is calculated with the commitment transaction included (Peikert, FIG.10, [0178]: The ledger logic has parties maintaining hash trees basic logic in the form of a blockchain allowing the full history of validation of each ledger transaction to be revisited and rechecked for auditing purpose).  


Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Goodrich et al., " Invertible Bloom Lookup Tables," 49th Annual Allerton Conference on Communication, Control, and Computing, Sep. 28, 2011, 24 pages.
Roberts et al. US 2018/0294967 A1, Method for increasing probability of having transaction written to target block of blockchain, involves propagating copies of transaction to network of peer nodes based on obtained indication of opportunity to write transaction. [0048]: mining pools.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L/Examiner, Art Unit 2446

/BRIAN J. GILLIS/Supervisory Patent Examiner, Art Unit 2446